Case 9:20-cv-00147-RC-ZJH Document 23 Filed 09/18/20 Page 1 of 1 PageID #: 300




                           NOT FOR PRINTED PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION


 JOSE MANUEL REQUENA ET                      §
 AL.                                         §           CASE NO. 9:20-CV-147-RC-ZJH
                                             §
 v.                                          §
                                             §
 PILGRIM’S PRIDE CORP.                       §
                                             §


      ORDER DENYING DEFENDANT’S FIRST MOTION TO DISMISS AS MOOT

       Defendant Pilgrim’s Pride Corp. moved to dismiss Plaintiff’s Complaint [Dkt. #5]. After

 Defendant filed its Motion, Plaintiff filed an Amended Complaint. [Dkt. #14]. Defendant then

 filed another Motion to Dismiss. [Dkt. #16]. Because of Plaintiff’s Amended Complaint and

 because Defendant has filed another Motion to Dismiss, the Court accordingly ORDERS that

 Defendant Pilgrim’s Pride Corporation’s First Motion to Dismiss [Dkt. #5] is DENIED AS

 MOOT.


        SIGNED this 18th day of September, 2020.




                                                   _________________________
                                                   Zack Hawthorn
                                                   United States Magistrate Judge




                                              1
